FILED
                             NOT FOR PUBLICATION                            MAY 17 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NORMAN DJUANA,                                   No. 11-70088

               Petitioner,                       Agency No. A079-566-536

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Norman Djuana, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. We

have jurisdiction under 8 U.S.C. § 1252. We review for an abuse of discretion the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
BIA’s denial of a motion to reopen. Cano-Merida v. INS, 311 F.3d 960, 964 (9th

Cir. 2002). We deny the petition for review.

      Djuana filed a motion to reopen with the BIA based on Wakkary v. Holder,

558 F.3d 1049 (9th Cir. 2009) and Tampubolon v. Holder, 610 F.3d 1056 (9th Cir.

2010). The BIA did not abuse its discretion in denying Djuana’s motion, where

Djuana did not present any evidence of individualized risk of persecution. See

Halim v. Holder, 590 F.3d 971, 979 (9th Cir. 2009); Wakkary, 558 F.3d at 1066

(“[a]n applicant for withholding of removal will need to adduce a considerably

larger quantum of individualized-risk evidence to prevail than would an asylum

applicant”). The record does not support Djuana’s contention that the BIA failed

to apply a disfavored group analysis to his claim. Accordingly, we deny the

petition for review.

      PETITION FOR REVIEW DENIED.




                                         2                                    11-70088